Allowability Notice
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 was filed after the mailing date of the Notice of Allowance on 11/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-5, 7-13, 15-20, and 22 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding the independent claims, Aprea (WO 2008/072145) teaches:
decode a first watermark symbol from a plurality of audio samples, store the first decoded watermark symbol in tangible memory, decode a second watermark symbol 
determine that a first condition is satisfied when the first decoded watermark symbol matches the second decoded watermark symbol (col. 13, lines 13-15; ‘The processing may include a correlation processing.’).
However, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “determine that a second condition is satisfied when a number of audio samples between a first one of the plurality of audio samples associated with a start of the first decoded watermark symbol and a second one of the plurality of audio samples associated with a start of the second decoded watermark symbol corresponds to a time duration that is a multiple of a period corresponding to a watermark symbol encoding repetition rate” and, ultimately, “output the first decoded watermark symbol in response to a determination that the first condition and the second condition are satisfied” in combination with the other claimed features. Therefore, the claims as a whole are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658


/MARK VILLENA/
Examiner, Art Unit 2658